COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00521-CR


Rodney Dimitrius Lake a/k/a Rodney        §    From Criminal District Court No. 1
D. Lake
                                          §    of Tarrant County (1173627D)

v.                                        §    February 19, 2015

                                          §    Opinion by Justice Dauphinot

The State of Texas                        §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial

on revocation.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Lee Ann Dauphinot______________
                                        Justice Lee Ann Dauphinot